UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   20-CR-135-5 (JMF)
                                                                       :
JACOBB PADIN,                                                          :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Defendant Jacobb Padin is a 25-year-old with asthma detained at the Essex County

Correctional Facility, awaiting trial on charges of racketeering conspiracy, narcotics conspiracy,

and possession and use of a firearm in aid of a narcotics conspiracy. On March 26, 2020,

Defendant moved for temporary release on bail pursuant to 18 U.S.C. § 3142(i), which allows

for temporary pre-trial release for a “compelling reason.”

        The motion is a close one in view of the nature of the charges and evidence of the

Defendant’s interest in, and access to, firearms. Nevertheless, upon review of the parties’

submissions, including supplemental medical records submitted by Defendant yesterday, the

Court GRANTS Defendant’s motion and orders him temporarily released on bail. In particular,

in light of the dire circumstances presented by COVID-19; Defendant’s asthmatic condition,

which exposes him to heightened risk in the event that he contracts the disease; and his lack of

substantial criminal history, the Court finds, albeit narrowly so, that a “compelling reason”

justifies Defendant’s “temporary release” to the “custody of” an “appropriate person.” See 18

U.S.C. § 3142(i). Accordingly, the Court imposes the following bail conditions:

             x   $50,000 personal recognizance bond signed by Mr. Padin, who may affix his
                 signature remotely within three hours of his release, and co-signed by two
                 financially responsible persons, who may sign the bond remotely within one
               business day of Mr. Padin’s release;

           x   24-hour home incarceration at Mr. Padin’s mother’s residence, subject to approval
               by Pre-Trial Services, and enforced by location monitoring technology to be
               determined by Pre-Trial Services. Mr. Padin may only leave his residence for
               necessary medical services. All other leave from the residence must be submitted
               through defense counsel for the Court’s approval;

           x   No visitors to Mr. Padin’s mother’s residence except family members;

           x   Unless otherwise approved by the court, the location monitoring equipment shall
               be installed no later than fourteen days after release during which time Mr. Padin
               shall self-quarantine in his mother’s residence;

           x   Ten days after his release, Mr. Padin shall call Pre-Trial Services to arrange for
               location monitoring equipment;

           x   If approved by Pre-Trial Services, Mr. Padin is permitted to self-install the
               location monitoring equipment selected by Pre-Trial Services under the direction
               and instruction of Pre-Trial Services;

           x   Mr. Padin must purchase or obtain an iPhone with FaceTime capabilities within
               two weeks of his release for remote/virtual monitoring by Pre-Trial Services;

           x   Mr. Padin shall comply with all other standard conditions of supervised release
               (e.g., shall not commit other crimes, possess a firearm, etc.);

           x   Mr. Padin shall surrender any personal travel documents not already in the
               possession of Pre-Trial Services and make no new applications for travel
               documents;

           x   Pre-Trial Services supervision as directed in the Southern District of New York;

           x   Mr. Padin must immediately disclose to Pre-Trial Services when any cohabitant
               of his mother’s residence, including himself, becomes symptomatic of any illness,
               and must report at the direction of Pre-Trial Services.

       The Government shall immediately make arrangements for Mr. Padin and the two

financially responsible persons to sign the bond and for Mr. Padin to be released. Defense

counsel shall promptly make arrangements, with the Government’s cooperation, to transport Mr.

Padin to his mother’s residence.
